                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 BETH MCGILL, TINA GIPSON, KARI                       )
 NUENKE, EMILY NUENKE, and REBEL                      )
 MOORE, individually, and on behalf of all            )
 similarly situated individuals,                      )    NO. 3:19-cv-00922
                                                      )
          Plaintiffs,                                 )    JUDGE CAMPBELL
                                                      )    MAGISTRATE JUDGE HOLMES
 v.                                                   )
                                                      )
 NASHVILLE TENNESSEE VENTURES,                        )
 INC., a/k/a NASHVILLE VENTURES,                      )
 d/b/a HELP 4 TIMESHARE OWNERS,                       )
 INTEGRITY SOLUTIONS GROUP, LLC,                      )
 a New Mexico Limited Liability Company,              )
 JOHN STEVEN HUFFMAN, and JOHN                        )
 PRESTON THOMPSON                                     )
                                                      )
          Defendants.                                 )


                                 MEMORANDUM AND ORDER

         Pending before the Court is Plaintiffs’ Motion for Conditional Certification. (Doc. No. 27).

Through the motion, Plaintiffs seek an order (1) conditionally certifying a class of plaintiffs who

worked as hourly employees of Defendants; (2) directing Defendants to provide a computer-

readable file containing the names, last-known address, last-known email address, and last-known

telephone numbers for all putative class members; (3) providing that the notice be prominently

posted at Defendants’ office in Nashville, Tennessee, be attached to current employees’ next

scheduled pay checks, and be mailed and emailed to putative class members; (4) equitably tolling

the statute of limitations for prospective class members; (5) authorizing of a 90-day notice period

and a reminder postcard mid-way through the notice period; and (6) providing that Consent to Join

forms be deemed “filed” on the date they are postmarked. Plaintiffs filed a proposed Notice of




      Case 3:19-cv-00922 Document 37 Filed 10/08/20 Page 1 of 10 PageID #: 362
Collective Action (Doc. No. 28-1) and proposed Consent Form (Doc. No. 28-2). Defendants filed

a response in opposition (Doc. No. 31), and Plaintiffs filed a reply (Doc. No 33). For the reasons

discussed below, Plaintiffs’ motion to conditionally certify collective action is GRANTED in

part, and DENIED in part.

                                  I. FACTUAL BACKGROUND

        Plaintiffs filed this action as a purported collective action pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 216(b). (Compl., Doc. No. 1). Defendant Nashville

Tennessee Ventures, d/b/a “Help 4 Timeshare Owners,” helps timeshare owners cancel their

timeshare contracts. (Id., ¶¶ 8, 23). Nashville Tennessee Ventures is owned by Defendants John

Steven Huffman and John Preston Thompson. (Id., ¶¶ 10, 11; see also, Doc. No. 32-2, ¶ 3).

Plaintiffs allege Defendant Integrity Solutions Group, LLC, also does business under the name

“Help for Timeshare Owners.” (Doc. No. 1, ¶ 9). 1

        Plaintiffs contend they worked for Defendants as hourly employees managing “cases” of

clients who wants to cancel their timeshare contracts. Plaintiffs allege they were assigned to such

a large volume of cases to manage that they regularly worked more than 40 hours per week and

never received pay for hours worked in excess of 40 hours. (Id., ¶¶ 31-35). Plaintiffs claim

Defendants had a policy of only paying employees for 40 hours of work per week regardless of

how many hours were actually worked during a given workweek. (Id., ¶¶ 24, 31, 35-37). Plaintiffs

estimate they spent 10 to 15 hours per week performing unpaid “after hours” work. 2 (Id., ¶ 36; see



1
        Defendants state that Integrity Solutions Group, LLC, is a separate legal entity that did not employ
any of the named Plaintiffs or putative class members. (Doc. No. 32-2, ¶ 3).
2
        McGill estimates she worked at least 10 to 20 hours in excess of 40 hours per workweek.

                                                     2




    Case 3:19-cv-00922 Document 37 Filed 10/08/20 Page 2 of 10 PageID #: 363
also, Doc. No. 28-3: McGill Decl. ¶11; Gipson Decl. ¶ 9; E. Nuenke Decl. ¶¶ 6, 9; K. Nuenke

Decl. ¶ 9; Moore Decl. ¶ 9).

       Plaintiffs held various job titles, but allege that they all performed case management duties.

(See Doc. No. 28-3: McGill Decl. ¶¶1-5; Gipson Decl. ¶¶ 1-4; E. Nuenke Decl. ¶¶ 1-4; K. Nuenke

Decl. ¶ 1-4; Moore Decl. ¶¶ 1-4). Tina Gipson and Kari Nuenke were Case Managers; Rebel Moore

was a Senior Case Manager; and Emily Nuenke was a Case Manager Assistant. (Id.). They each

were paid $15.00 per hour and, except for Emily Nuenke, each earned commission. (Id.). Plaintiff

Beth McGill began work as a Case Manager in May 2015 and was promoted to Executive Branch

Director in October 2016. (McGill Decl., Doc. No. 28-3, ¶ 2; Lorenz Decl., Doc. No. 32-2, ¶ 10).

McGill states that as Executive Branch Director she continued to perform the duties of a Case

Manager and took on additional duties such as handling human resources issues, speaking with

vendors, handling client complaints, and keeping track of assignments. (McGill Decl., Doc. No.

28-3, ¶ 5). Plaintiffs state they observed and were told by other hourly-paid Case Managers and

Case Manager Assistants that they worked similar hours, putting in extra time before and after

regular business hours and on weekends. (See Doc. No. 28-3: McGill Decl. ¶¶ 9-11; Gipson Decl.

¶¶ 7-11; E. Nuenke Decl. ¶¶ 7-10; K. Nuenke Decl. ¶¶ 7-11; Moore Decl. ¶¶ 7-12).

                II. STANDARD FOR CONDITIONAL CERTIFICATION

       The FLSA provides that a collective action may be maintained against any employer by

one or more employees for and on behalf of themselves and other employees similarly situated. 29

U.S.C. § 216(b). The FLSA does not define the term “similarly situated,” but courts have held that

plaintiffs are similarly situated when they suffer from a single, FLSA-violating policy, and when

proof of that policy or of conduct in conformity with that policy proves a violation as to all the


                                                 3




   Case 3:19-cv-00922 Document 37 Filed 10/08/20 Page 3 of 10 PageID #: 364
plaintiffs. Bradford v. Logan’s Roadhouse, Inc., 137 F. Supp. 3d 1064, 1071 (M. D. Tenn. 2015);

Watson v. Advanced Distribution Servs., LLC, 298 F.R.D. 558, 561 (M.D. Tenn. 2014). Employees

may also be similarly situated if their claims are merely “unified by common theories of the

defendants’ statutory violations, even if the proofs of these theories are inevitably individualized

and distinct.” Amos v. Lincoln Property Co., 2017 WL 2935834 at * 2 (M.D. Tenn. July 7, 2017).

       Generally, courts recognize a two-step process to determine whether plaintiffs are similarly

situated. Bradford, 137 F. Supp. 3d at 1071. The first step takes place at the beginning of discovery,

where the plaintiff bears the burden of showing that employees in the purported class are similarly

situated. Id. The plaintiff must show only that her position is similar, not identical, to the positions

held by the putative class members. Id. (citing Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546

(6th Cir. 2006)). At this first stage, courts use a “fairly lenient standard” that typically results in

conditional certification of a representative class. Id. Because the statute only requires that

employees be “similarly situated,” plaintiffs seeking to certify a collective action under the FLSA

face a lower burden than those seeking to certify a class action under Fed. R. Civ. P. 23. Potts v.

Nashville Limo & Transport, LLC, 2015 WL 4198793 at * 4 (M.D. Tenn. July 10, 2015).

       At the first stage, the plaintiff must present substantial allegations supported by

declarations; once the plaintiff has met that burden, a court, in its discretion, may conditionally

certify the case as a collective action, regardless of what exemptions the defendant wishes to assert

at a later time. Medley v. Southern Health Partners, Inc., 2017 WL 3485641 at * 5 (M.D. Tenn.

Aug. 15, 2017). If a court approves conditional certification, it may authorize the notification of

similarly-situated employees to allow them to opt into the lawsuit. Comer, 454 F.3d at 546;

Bradford, 137 F.Supp.3d at 1072. The certification at this stage is conditional and by no means


                                                   4




   Case 3:19-cv-00922 Document 37 Filed 10/08/20 Page 4 of 10 PageID #: 365
final. Bradford, 137 F.Supp.3d at 1072. A court does not resolve factual disputes, decide

substantive issues going to the merits, or make credibility determinations to determine whether a

plaintiff has met his evidentiary burden at this first stage. Id.

                                          III. ANALYSIS

A. Conditional Certification

        Plaintiffs seek to conditionally certify a class defined as:

           All current and former hourly paid employees of Defendant during the
           applicable limitations period (i.e. two (2) years for FLSA violations and three
           (3) years for willful FLSA violations) up to and including the date of final
           judgment in this matter including the Named Plaintiffs and those who elect
           to opt-in to this action pursuant to the FLSA, 29 U.S.C. § 216(b).

(Doc. No. 1, ¶ 15). In support of the motion for conditional certification, Plaintiffs filed

declarations from five former employees. (See Doc. No. 28-3: McGill Decl.; Gipson Decl.; E.

Nuenke Decl.; K. Nuenke Decl.; Moore Decl.). The employees stated they worked as case

managers, senior case manager, case management assistant, and executive director, assisting

clients in cancelling their timeshare contracts. (Id.). They state that Defendants assigned an

excessive caseload that could not be completed in a regular forty-hour workweek and expected

employees working on case management to “catch-up” on work after hours. (Id.). Plaintiffs stated

that they regularly worked more than forty-hours in a workweek and were never paid overtime.

(Id.). Several employees stated that Defendants Huffman and Thompson told them personally that

Defendants have a policy to never pay overtime. (Doc. No. 28-3: McGill Decl. ¶¶ 15-16; Gipson

Decl. ¶¶ 13; E. Nuenke ¶ 14; Moore Decl. ¶ 15).

        Defendants argue that Plaintiffs have failed to show the employees they seek to include

within the collective class are similarly situated, arguing that three of the plaintiffs had job titles


                                                   5




   Case 3:19-cv-00922 Document 37 Filed 10/08/20 Page 5 of 10 PageID #: 366
other than “case manager.” Defendants also contend that the affidavits do not demonstrate any

personal knowledge of work performed by “hourly employees” who were not case managers or

the manner in which they were paid. Finally, Defendants assert that the motion for conditional

certification should be denied because the affidavits in support of the motion fail to state the basis

of the affiants’ knowledge about other hourly employees and the application of Defendants’ pay

policy to other employees.

       Plaintiffs have shown they are similarly situated to other employees who perform case

management duties. Moreover, Plaintiffs have identified a “common FLSA-violating policy” of

never paying hourly employees for more than 40-hours per week no matter how many hours they

work. However, the Court agrees with Defendants that the proposed class definition of “all hourly

employees” is potentially too broad. While Plaintiffs appear to assume that all hourly employees

perform case management duties, Defendants imply that there are hourly employees who are not

involved in case management. (See Lorenz Decl., Doc. No. 32-2 ¶ 8 (referring to “other hourly

employees,” in addition to the Case Manager Assistants, who were not eligible to receive

commissions). The alleged company policy to not pay for more than 40 hours in a workweek,

would presumably affect all hourly employees, but Plaintiffs did not provide any information

regarding employees other than those who perform case management duties. The Court agrees

Plaintiffs have not shown they are similarly situated to these “other hourly employees” who

potentially do not perform case management duties. The solution to this problem, however, is not

to deny class certification altogether, but to tailor the class description to reflect the similarly

situated class. Based on the affidavits submitted, the similarly situated class consists of employees

who performed case management duties, including the Executive Director, Case Managers, Senior


                                                  6




   Case 3:19-cv-00922 Document 37 Filed 10/08/20 Page 6 of 10 PageID #: 367
Case Managers, and Case Manager Assistants.

        At this stage in the proceeding, Plaintiffs’ factual showing is sufficient proof that they are

similarly situated to other hourly employees who performed case management duties. Therefore,

the Court finds Plaintiffs have met the fairly lenient standard governing conditional certification.

B. Notice and Consent Forms

        Plaintiffs ask the Court to approve the proposed Notice and Consent Forms, found at

Docket No. 28-1 and 28-2 and to direct provide a computer-readable file containing the names,

last-known address, last-known email address, and last-known telephone numbers for all putative

class members. 3 Plaintiffs request that the notice be sent to putative class members by mail and

email, posted at Defendants’ office in Nashville, Tennessee, and attached to current employees’

next scheduled pay checks. Plaintiffs request a 90-day notice period, approval to send a follow-up

reminder postcard after 45 days, and that Consent to Join forms be deemed “filed” on the date they

are postmarked.

        Defendants object to virtually every aspect of Plaintiffs proposed notice except for sending

notices by U.S. Mail. Defendants object to sending notice by any other method, including by email,

posting at the office, or in payroll statements. Defendants argue they should not be required to

provide email addresses and telephone numbers because these are not needed to contact putative

class members by U.S. Mail. Defendants also argue that Plaintiffs’ proposed 90-day opt-in period

is “extraordinarily long,” that 45 days is adequate time, and no follow-up notice is necessary. In



3        Plaintiffs Memorandum (Doc. No. 28), but not motion (Doc. No. 27), requests Defendants
provide social security numbers for all putative class members. (Doc. No. 28). Plaintiffs have not
established that is appropriate or necessary for Defendants to provide employee social security numbers.
Accordingly, to the extent Plaintiffs intended to request this information, that request is denied.

                                                    7




   Case 3:19-cv-00922 Document 37 Filed 10/08/20 Page 7 of 10 PageID #: 368
addition to objections regarding the method of notice, Defendants express a general concern that

the proposed notice is not judicially neutral or accurate. They object to the “form, language, and

format” of the notice, specifically the inclusion and placement of the case caption, placement of

the statement of judicial neutrality, and failure to provide contact information for defense counsel.

       Plaintiffs did not respond to Defendants’ objections to the proposed Notice and methods

of distribution. With regard to Defendants’ objections concerning the method of notice, the Court

notes that “courts within the Sixth Circuit have routinely approved dual notification through

regular mail and email,” and required employers to post the notice in a conspicuous place and

provide copies with employees’ paychecks. See Evans v. Caregivers, Inc., No. 3:17-cv-0402, 2017

WL 2212977, at *7 (M.D. Tenn. May 19, 2017). The Court finds these methods of notification to

be reasonable and is inclined to approve them in this case. However, the Court will leave this issue

and resolution of the other objections Defendants have raised for the parties to attempt to resolve

when counsel meets and confers regarding the notice and consent protocol, as ordered below.

B. Equitable Tolling

       Plaintiffs seek equitable tolling of the statute of limitations for opt-in plaintiffs as of the

date the motion to conditionally certify class was fully briefed. Plaintiffs contend equitable tolling

is necessary because, unlike class actions brought under Federal Rule of Civil Procedure 23, the

statute of limitations for collective actions is not automatically tolled for the putative class when

the complaint is filed. (Doc. No. 28 at 15-16, n.20).

       Plaintiffs are correct that the statute of limitations for opt-in plaintiffs will continue to run

until the opt-in plaintiff files written consent to join the action. 29 U.S.C. § 256(b). The FLSA

allows “some time [to] lapse between the commencement of collective actions and the date that


                                                  8




   Case 3:19-cv-00922 Document 37 Filed 10/08/20 Page 8 of 10 PageID #: 369
each opt-in plaintiffs files his or her consent form.” Brittmon v. Upreach, LLC, 285 F. Supp. 3d

1033, 1045 (S.D. Ohio 2018) (quoting Fenley v. Wood Grp. Mustang, Inc., 170 F. Supp. 3d 1063,

1076 (S.D. Ohio 2016)). “Notwithstanding the delay contemplated by the statute, the doctrine of

equitable tolling, which is read into every statute, allows ‘a court to extend the statute of limitations

on a case-by-case basis to prevent inequity.’” Id. Equitable tolling should be granted “sparingly”

and the decision to do so is within the discretion of the trial court. Amini v. Oberlin College, 259

F.3d 493, 498-500 (6th Cir. 2001). To determine the appropriateness of equitable tolling, the Court

considers the following factors:

           (1) Whether plaintiffs lacked actual notice of their rights and obligations; (2)
           whether they lacked constructive notice; (3) the diligence with which they
           pursued their rights; (4) whether the defendant would be prejudiced if the
           statute were tolled; and (5) the reasonableness of the plaintiffs’ remaining
           ignorant of their rights.

See EEOC v. Kentucky State Police Dep’t, 80 F.3d 1086, 1094 (6th Cir. 1996). Most district courts

within the Sixth Circuit have concluded that it is “improper to equitably toll the claims of potential

opt-in plaintiffs who are not yet before the court.” Brittmon, 285 F. Supp. 3d at 1046 (collecting

cases); see also, Foster v. Sitel Operating Corp., No. 3:19-cv-00148, 2020 WL 3485576 (M.D.

Tenn. May. 22, 2020) (denying motion to equitably toll claims of potential opt-in plaintiffs);

Bradford v. Logan’s Roadhouse, Inc., 137 F. Supp. 3d 1064, 1081 (M.D. Tenn. 2015) (declining

to consider “undeveloped statute of limitations issues” at the conditional certification stage);

O’Brien v. Christian Faith Publishing, No. 3:18-cv-00024, 2019 WL 6037004 (M.D. Tenn. Nov.

14, 2019) (same).

        Plaintiffs have not provided any cause, other than the delay built into the statute, to toll the

statute of limitations with regard to claims of potential opt-in plaintiffs. Moreover, as these


                                                   9




   Case 3:19-cv-00922 Document 37 Filed 10/08/20 Page 9 of 10 PageID #: 370
potential plaintiffs are not yet before the Court, the Court has no way to consider factors such as

whether they diligently pursued their rights or were prejudiced from the delay and reach a

determination regarding the appropriateness of equitable tolling for the opt-in plaintiffs.

Accordingly, the request to equitably toll the statute of limitation as to potential opt-in plaintiffs is

denied at this time.

                                        IV.   CONCLUSION

        For the reasons set forth above, Plaintiffs’ motion to conditionally certify the collective

action is GRANTED. The Court conditionally certifies a class of plaintiffs who worked for

Defendants as hourly employees with case management duties, including as executive branch

director, case manager, senior case manager, and case manager assistant. The Court DENIES

plaintiffs request to equitably toll the statute of limitations for opt-in plaintiffs. The Court reserves

ruling on the motion to approve the notice and consent form. The parties are hereby ORDERED

to meet and confer regarding notice to the potential class members. The parties shall attempt to

reach an agreement as to content of the proposed notice and the method of notification and shall

file an agreed notice for approval with the Court by October 30, 2020. If the parties cannot agree,

they shall file competing notice proposals and explanatory memoranda by October 30, 2020.

        It is so ORDERED.


                                                        _______________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




                                                   10




   Case 3:19-cv-00922 Document 37 Filed 10/08/20 Page 10 of 10 PageID #: 371
